Citation Nr: 1516171	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  07-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for sensory neuropathy, right lower extremity, currently evaluated as 10 percent disabling prior to December 2, 2006 and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a 10 percent evaluation for service-connected sciatica, right lower extremity.

A hearing was held on December 11, 2007, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in November 2008 and July 2011.  That development was completed and the case was returned to the Board for appellate review. 

In subsequent rating decisions, the RO recharacterized the issue as sensory neuropathy of the right lower extremity and increased the evaluation to 20 percent effective August 22, 2011.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remained in appellate status for both the period before and after August 22, 2011.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In December 2012, the Board issued a decision denying entitlement to an initial evaluation for sensory neuropathy of the right lower extremity in excess of 10 percent prior to December 2, 2006, and finding that an evaluation of 20 percent, but no higher, was warranted from December 2, 2006.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2014 Memorandum Decision, the Court set aside the portion of the December 2012 Board decision relating to the issue of entitlement to an increased initial evaluation for sensory neuropathy of the right lower extremity, and remanded the matter to the Board for further adjudication consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with an additional VA examination; ensure compliance with prior remand directives; and procure any outstanding VA treatment records.

In the Board's July 2011 remand, the Board directed that the Veteran should be scheduled for a neurological examination to determine the current severity of his right lower extremity disability.  It was specified that the neurologic examiner should conduct a full clinical evaluation of the Veteran's symptomatology, and describe the degree of disability as being "severe," "moderately severe," "moderate," or "slight."  Pursuant to this remand directive, the Veteran was provided with a peripheral nerve examination in August 2011.  Although the VA examiner included findings regarding the Veteran's symptomatology, she did not provide an opinion as to the overall severity of the radiculopathy, as specifically requested in the July 2011 remand.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the Veteran should be provided with an additional VA examination to assess the current severity of his service-connected sensory neuropathy, right lower extremity, which provides such an opinion.

As the board is remanding the claim for further development, the AOJ should also obtain and associate any outstanding VA treatment records with the claims file.  The most recent VA treatment record is a physical therapy discharge note from December 2013, and the AOJ should request any records from that date to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from December 2013 to the present from the Tampa VA Medical Center and/or any other appropriate source, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Schedule the Veteran for an examination with a qualified medical professional, preferably a neurologist, to address the current severity of his service-connected sensory neuropathy, right lower extremity.  All testing deemed necessary by the examiner, to potentially include EMG testing, should be performed, and all findings should be reported in detail.  

The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

Based on a review of the file, reports from the Veteran, and physical examination, the examiner should indicate whether the Veteran has neuritis, neuralgia or paralysis of any nerve affecting the right lower extremity.  

***The examiner must state an opinion as to whether the neurological involvement is best classified as "mild," "moderate," "moderately severe," or "severe".  To aid in adjudication, it would be helpful if the examiner described what symptom(s) he/she would consider to be demonstrative of each level of severity (e.g. sensory only without objective manifestation = mild; muscle atrophy with decreased strength = severe).***

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the above directives, undertake any further development deemed appropriate and then readjudicate the claim for an increased initial evaluation for sensory neuropathy in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




